DISSENTING OPINION OP
MR. JUSTICE WOLP.
The hill in this case was presented to the Governor on November 25, 1917. The Legislature adjourned on November 26, 1917, to meet again on February 4, 1918. The Governor neither approved the bill nor returned it with his objections and the petitioner maintains that it became a law.
The essential words to be considered, taken from section 34 of the Organic Act of Porto Rico, are as follows:
“If when a hill that has been passed is presented to the Governor for his.signature he approves the same, he shall sign it;' or if not, he shall return it, with his objections, to the house in which it originated, which house shall enter his objections at large on its journal and proceed to reconsider it. # * * If any bill shall not be returned by the Governor within ten days (Sundays excepted) after it shall have been presented to him, it shall be a law in like maimer as if he had signed it, unless the Legislature by adjournment prevents its return, in which case it shall be a law if signed by the Governor within thirty days after receipt by him; otherwise it shall not be a law'. * *
When, then, the defense is that a certain bill did not become a law, the problem is when and how does an adjournment prevent a return, and the first inquiry is when and how is a return to the particular house made. If the Governor wishes to return .a bill, with his objections, he must do so within, ten days (Sundays excepted) after its presentation to him. If he wishes to take the whole ten days to consider the bill and then still desires to return it with his objections, the duty is to return it on the last day allowed him. If on this last day the particular house in which the bill *171originated is not in session, is the return prevented on that day? As I read the language of the statute or of the Constitution of the United States and from such historic data as I have been able to find, I think the return for that last day is clearly prevented. In other words, that the return must he made to the house in which the hill originated when that house is in actual open session.
Taking the phrase “the house in which it originated,” the words “the house” are not limited to a building or an edifice, hut mean necessarily the members .composing the house and at their regular meeting place. “Neither house shall * # * adjourn for more than three days, nor to any other place than that in which the two houses shall be sitting.” (Excerpt from section 34 under consideration.) The clause contemplates the membership of that house and that membership only takes on tangible, visible form when it is assembled in its regular meeting place. Another excerpt from section 34 is that “No bill shall become a law until it be passed in each house by a majority yea-and-nay vote of all the members belonging to such house.” The house is composed of its members and their .assembly is presupposed. Other places where the word “house” is used in the Organic Act and in section 34 point to the same meaning of the word.
The New Jersey Supreme Court said so in Ex rel. Werts v. Rogers, 23 L. R. A. 377, and a similar holding is to be found in Opinions Rendered to the G-overnor in 12 Fla. 673. This evidently was the opinion of the Supreme Court of Illinois in People v. Hatch, 33 Ill. 154 et seq. Strongly to the same effect are State v. Joseph, 57 So. 944, and State v. Town of South Norwalk, 58 Atl. 760. Each of these cases held that a return to an officer of a house is an abnormality in parliamentary law. I think this is the plain inference to be drawn from the original meaning of the words “the house” derived from any of the decisions cited to us pro and con in the brief of the Attorney General on the principal question of'whether the bill before us became a law.
*172“Which house shall enter its objections at large on its journal.” That there can be no journal for a non-legislative day., seems so clear that it needs very few citations of authority, but a reference may be had to the following: Field v. Clark, 143 U. S. 671; People v. Hatch, 33 Ill. 156 et seq. People v. Leddy, 123 Pac. 827, with its citations of cases, and of Cushing’s Law and Practice of Legislative Assemblies, pars. 417, 422-23; Montgomery Beer Bottling Works v. Caston, 51 L. R. A. 400, 411; Rash v. Allen, 76 Atl. 370, 384; Oakland Paving Co. v. Hilton, 69 Cal. 479. State ex rel. v. Wheeler, 172 Ind. 588, decided that there could be no proof of a veto except the journal. The only place of record provided by the Constitution of the United States or the Organic Act of Porto Eico is the journal of the house to which a bill is to be returned. The journal, although in legislative practice it may be made up after the adjournment of a day, relates to a legislative day. When the Legislature or the particular house adjourns over a day there can be no return for that day.
In In re Opinions of the Judges, 3 Mass. 567, and in Miller v. Hurford, 9 N. W. 477, cited in the majority opinion as sustaining its conclusion, each of the said courts accepted the fact that there could be no return on a non-legislative day and met the question by deciding that the Governor had the specified number of legislative days in which to make his return. In other words, while intermediate recesses or adjournments did not prevent the return, such return must be made on a subsequent legislative day. The constitution of Alabama, as shown by the case of State v. Joseph, supra, requires a return to be made at a subsequent session.
While the construction to be placed on the Organic Act and on the Constitution of the United States almost necessarily means calendar days by reason of the required return within ten days (Sundays excepted), yet it is to be noted that if Massachusetts and Nebraska should be followed, the bill before us would fail because the Governor did not have ten *173legislative days within which, to return the hill. The said bill was sent to him on November 25. The Legislature adjourned on November 26, met again on February 4 and adjourned sine die on February 6. The Governor had possibly four legislative days for the return of the bill.
In Hardpending v. Haight, 39 Cal. 189, which is a carefully considered case and cited to support the conclusion in the majority opinion, the reasoning on page 199 et seq. shows that the court was of the opinion that the return should be made to an open session, normally within the ten days if possible, but otherwise by leaving it with somebody for subsequent effective return. The court there, after showing that the return must be as solemn as the presentment, held that there was no return. It was the particular circumstances of that case, which we shall discuss hereafter, which made the court say that a momentary adjournment of the particular house did not prevent the return of the bill.
The reasoning of the court in In re Opinion of the Justices in 45 N. H. 610, and in Hequembourg v. City of Dunkirk, 2 N. Y. Supp. 447, 49 Hun, 550, are some of the exceptions made that point to the rule. The very words of section 39 of our Political Code, taken probably from California or Idaho, show that, normally, the return must be made to an open session. A return as therein specified, the Legislature says, shall be equivalent to a “Beturn in open session.” Perhaps nothing shows more clearly traditionally the manner of a return and the interpretation of the particular words.
The use of the word “adjournment” itself necessarily means that the body to which it refers has temporarily or permanently ceased acting and that no return can be made to such body at least until said body meets again and that the Legislature, to which the words are applied, has no active existence.
As the Attorney General points out, the word “adjournment” is used in section 34 of the Organic Act in four places. There is- nothing in the act itself to indicate that the Con*174stitution makers or Congress understood more than one thing by the nse of the word “adjournment.” There is no authority in the Organic Act or in the Constitution in the use*of the word “adjournment” to distinguish it from a “recess.” In section 26 when the Congress intended to refer to a final adjournment it said so in so many words.
If a return may be made to the officers of a particular house, then the return may just as well be made at any time, as Mr. Fay pointed out -in'his brief in United States v. Weil, 29 Ct. of Claims, 525. He said that it was very clear from the language of the Constitution that if the President could return a bill to an officer of the house and its delivery to such officer would be a sufficient return, the clause in .the Constitution with respect to an adjournment of Congress preventing its return would be utterly futile; for if it could be returned to an officer of the house, an adjournment of Congress could never prevent its return: There is always an officer of the house, he argued, and hence the clause of the Constitution would be meaningless. Further and more elaborate reasoning is to be found in State v. Joseph, 57 So. 942, and State v. Town of South Norwalk, 58 Atl. 760. It seems clear to my mind from reasoning and authority that a return according to the Constitution must be made to an open session, and that any adjournment prevents such a return for the time being, at least, or until the particular house meets again. In State v. Joseph, swpra, it was stated that there can be no transmission from one house to the other while either is not in session.
As, however, there is no authority for a return after the ten days (Sundays excepted), an adjournment over the last day allowed the Governor prevents the return. This, plainly, was the opinion of Mr. Justice Nott in United States v. Weil, supra.
In Volume XX, Opinions A. G. U. S., Attorney General Miller said:
*175“In other words, within the meaning of the Constitution, a recess is held to be an adjournment. As an original question I should say that the dispersion of the two houses of Congress for a definite period, in pursuance of a joint resolution, such as that under consideration, is an adjournment within the meaning of subdivision 2, section 7 of Article I of the Constitution. If a different rule were to be applied to an adjournment of ten days it might be applied to an adjournment' for as many months. Suppose Congress having met on the' first of December were, on the first of February, to adjourn until the first of October. What would become of a bill presented to the President and not approved within ten days Ü It could hardly remain in a state of suspended animation until Congress should reconvene. The President could not veto it in the manner provided in the Constitution; and, this being so, it would appear to follow that if not signed it must fail to become a law.”
The Attorney General had analyzed, the Massachusetts, New Hampshire and California cases and was of the opinion that the adjournment of Congress prevented a return. It is true that, to be on the safe side, he advised the President to oppose or return the bill, but that did not deteriorate from the force or the solemnity of his opinion. The Harrison administration, during which the opinion was given, was noted for its careful judicial appointments, and the President himself was a very able lawyer, so that the opinion of his Attorney- General given at that time is entitled to considerable weight.
In' addition to these two expressions of the Federal attitude toward this particular provision of the Constitution, we have the fact, as pointed out by the Attorney General, that in La Abra Silver Mining Co. v. United States, 175 U. S. 423, the governmental officers were contending that the. bill in question there had become a law, and yet in no part of their argument did -they rely upon the theory that the bill had become a law by reason of the President’s not having returned it within ten days. They relied entirely on the fact of his approval without the ten days.
Similar reasoning as to an executive construction is to *176be found in tlie case of People v. Kaiser, 135 N. Y. Supp. 274, (affirmed in 206 N. Y. 46.)
In the La Abra Silver Mining case, supra, Mr. Justice Harlan said that tlie approval of a bill and the return of a bill are placed by the Constitution on a different basis, and all that that case specifically decided was that the approval of a bill might be had during a recess.
That the return was prevented was the opinion of Mr. Justice Baldwin in State v. Town of South Norwalk, 56 Atl. 759. The majority opinion disposes of this opinion very summarily, but it merits more consideration. It gives an early picture of the relations between the Legislature and the Governor, showing that in that particular state, at least, the Governor formed part of the Legislature and presided over its sessions. This brings me to another point, namely, that there is nothing in the words of the Constitution or of the Organic Act requiring the GoiTernor to present his objections in writing. He might appear before the house on the last day and state his objections orally, and the particular house would be required to spread his objections on its journal. This procedure, as the Connecticut case indicates, would' probably not have astonished any of the early legislators, and the action of President Wilson in appearing personally before Congress and delivering his messages gives color to the theory that the Governor might so present his objections orally.
The case of In re An Act entitled “An Act Concerning Public Utilities,” 84 Atl. 706, is squarely in point and by reason and authority justifies the position of the respondent in this case. People v. Hatch, 33 Ill. 156, for its general reasoning is applicable, although there the Governor is required by the Constitution to return a bill at the next legislative session.
I have attempted to show that Massachusetts and Nebraska, confronted with a somewhat similar situation, met it by saying that the days allowed the Governor for delibera-*177tiou were legislative and not natural clays. In the New Hampshire case the adjournment, apparently, was only over Sunday, hut in any event the court decided that an ordinary adjournment from day to day for a recess did not prevent a return. The New York case of Hequembourg v. City of Dunkirk, 2 N. Y. Supp. 447, 49 Hun, 550, followed New Hampshire, saying that an ordinary recess did not prevent a return.
In the California case of Hardpending v. Haight, supra, it was only the particular house that was adjourned. The court held that there was no return, and the rationale of the decision was that as the law did not require impossibilities, the Governor was bound to return as best he might. If in that case lie had returned the bill at the next open session of the house, the Legislature being in continuous session, the court probably would have held that a sufficient return.
The Louisiana case of State ex rel. State Pharmaceutical Assn. v. Michel, 49 L. R. A. 218, while it says on page 225 that adjournment, as here used, means final adjournment, there was no question of a temporary recess involved nor really of a final adjournment and I am somewhat at a loss to know why the court felt it necessary to pass upon this point. "What the court really decided was that the bill had failed lie-cause the Governor had returned it in time, inasmuch as his five natural or calendar days (except Sundays) had not expired, and the court carefully explained how such a computation should be made. It does, however, decide that a return is sufficiently made by depositing the bill with some officer, as was done in the New Hampshire and New York cases before cited. It, is because some of these cases seem to indicate that a return may be made to officers that I have specially attempted to show that the words “the house” are not susceptible of such an interpretation.
Johnson City v. Tennessee East. Elec. Co. 182 S. W. 587, is the case which most nearly sustains the contentions of the petitioner. But, just as the court in that case attempts to dis*178tinguish the Illinois and Connecticut cases by reference to their particular constitutions and practices, so I think the Tennessee case may be distinguished. In point of fact the court there decides that the interpretation to be given to the particular constitutional provision is settled by the constitution of Tennessee itself, inasmuch as the statutory provision permitting a return by the Governor, with his objections in writing, to the committee on .enrolled bills would be a good return within the meaning of the constitution.
In view of the language of the Federal Constitution itself and of the authorities I have cited, including the New Jersey case which it does not cite, the Tennessee case cannot be controlling. I have now considered the cases discussed in the majority opinion.
Force is given to the general conclusion that I have reached by the fact that the Governor in vetoing a bill is almost universally considered to be acting as part of the Legislature. See note to Detroit v. Chapman, 37 L. R. A. 398; Sutherland Stat. Const., sec. 60, p. 101; Com. ex rel. Elkin v. Barnett, 199 Pa. 166, 55 L. R. A. 882; Lukens v. Nyc, 105 Pac. 594; Regents of the University v. Trapp, 113 Pac. 912; State ex rel. Main v. Crounse (Neb.), 20 L. R. A. 265; In re Executive Communication (Fla.), 6 So. 925; Fulmore v. Lane (Tex.), 140 S. W. 411. There can be no legislative act while the Legislature is not in session.
Congress has specifically said for Porto Eico that the Governor shall have thirty days for the approval of a bill in case an adjournment prevents a return, but the return is to be made exactly as it would be under the Constitution of the United States. In Lyons v. Woods, 153 U. S. 663, the court held that the constitution of a Territory, in so far as it conforms to the Constitution of the United States, is to be construed as the United States Constitution would be.
Now, barring possibly the Tennessee case, the upshot of the cited opinions, so far as they are reasoned and not mere dicta, is that the courts will not hold to a literal interpretation *179of the law when a temporary, momentary or ordinary recess adjournment prevents the return of a bilí. The Governor, then, as the California court says, must return the bill as best he may. But it seems to me that these courts have made an exception to the language of the Constitution in order to give effect to what they considered the evident intention of the framers of the Constitution. It is possible, too, that I might not dissent from such an interpretation of an adjournment of a few days or an ordinary adjournment of the Legislature. Effect should be given to every part of a constitution. There is, however, no reason to extend the exception so as to make the exception the rule. I am not now attempting to define clearly what would be an ordinary recess that might not prevent the return. An adjournment for seventy days, as happened in the case before us, does not partake of the nature of an ordinary recess.
The court should attempt to give effect to every provision of the Constitution. Even the literal interpretation that a single day’s- adjournment would prevent a return does not necessarily defeat a bill. It merely insures an executive consideration for thirty days, which privilege or duty might otherwise be defeated, especially when, as in the present case, the bulk of the work of the session was in the hands of the Governor for consideration. The majority opinion shows that twenty-eight bills were actually returned by the Governor with his objections after the adjournment on November 26. The Session Laws show that sixty-three biffs and some resolutions were approved thereafter, and the record shows that eleven bills were not acted upon, including the one specifically before us. In other words, that after the adjournment of the Legislature on November 26 the Governor had in his hands over one hundred bills and resolutions to consider. The period of adjournment was after the expiration of the original ninety days of the session and a long period after the time when new bills could be introduced.
*180The Organic Act clearly indicates the intention of Congress that the G-overnor should have thirty days for the consideration of bills at the close of the session, and effect ought to be given to this intention of Congress unless some very good reason appears to the contrary. As a choice of evils, it seems better to me that some bills should fail for lack of time to deliberate than that all bills should be hurriedly considered. By the Constitution of the United States and of most individual states the executive has a voice in the Legislature equal to two-thirds of the actual membership of each house, failing one member of either house. If the courts may lean against a literal interpretation to give effect to the right of a particular house to adjourn for a day or the Legislature for a short recess, a court should also bo astute to prevent the executive privilege of deliberation from being defeated. One of the leading ideas of section 34 is that the session should be continuous. It seems to me that with the exception of Tennessee- almost any of the courts collated in the brief of the Attorney General, where the cases pro and con were collected, would say that the adjournment taken in this ease was rather in the nature of a final adjournment than of the nature of an ordinary recess. The disagreeable consequences of any other interpretation are manifest. It is said, for example, in Watson On The Constitution, vol. 2, p. 991, that the recess of the Senate does not mean the holiday adjournment of the session; and the President is not justified in making a recess appointment during that time. Hence-, if this adjournment is to be treated as an ordinary recess and the commentator is correct, the Governor was prevented from making any appointment for a period of seventy days, or from November 26 to February 4. As, if the Legislature may adjourn for seventy days, so it may adjourn for a much longer period, amounting perhaps to nearly a year, such an adjournment would paralyze, during such a protracted adjournment, the appointing power of the Governor. And, similarly, it would probably prevent *181the possibility of an extraordinary session. If the adjournment in this case, while not being a final adjournment, is in the nature of a final adjournment, the Organic Act making no distinction between adjournment and recess, then it seems probable that, during a long adjournment for seventy days or more, the Governor could both make appointments and call an extraordinary session of the Legislature.
Some point is made in the majority opinion on the fact that the Governor returned twenty-eight bills with his veto. The inference would be that this was an executive interpretation, but if there is any executive interpretation in this case, it consists in the act of the Executive Secretary in refusing to promulgate the law in question. He is entirely subject to the order of the Governor. Likewise, the Attorney Genera], as part of the executive branch of the Government, is here resisting the issuance of the mandamus. The action of the Governor here, as in the case of the advice of Attorney General Miller to President Harrison, is one that might readily be taken out of excess of caution. The Governor might think very strongly, as did Attorney General Miller, that bills not returned during the seventy days did not become laws; but he might, nevertheless, also select the laws which to him were subject to the most objections and return them vetoed to the Legislature in the manner indicated by section 39 of the Political Code. He might be dubious of the interpretation that might be put upon it by the courts, and such a doubt has thus far been justified by the action of this court in the present ease. It would, in any event, be commendable on the part of the Governor to state his objections in the interest of future legislation. No single series of acts covering a short period should be considered an executive interpretation.-
The majority opinion also lays stress on the operation of section 39 of the Political Code, as follows:
“If, on the day the Governor desires to return a bill without his approval, and with his objections thereto, to the house in which it *182originated, that house has adjourned for the day (but not for the session), he may deliver the bill with his message to the presiding officer, secretary or clerk, and if neither can be found upon reasonable search, then to any member of such house, and such delivery is as effectual as though returned in open session, if the Governor, on the first day the house is again in session by message notifies it of such delivery, and of the time when and the person to whom, such delivery was made.”
The principal answer to this contention is that section '39 would be utterly ineffective to change the interpretation to be given to the words of the Organic Act as to what constitutes or prevents a return. If the return would be prevented by the Legislature’s adjournment under the Constitution, the Legislature could not make a different return possible, as was pointed out in People v. Hatch, 33 Ill. 154 et seq., and in State v. Joseph, 57 So. 944. There are three things under the Organic Act which the Governor may do after a bill is presented to him: he may approve it, he may return it with his objections, or he may take no action. Section 39, by its terms, relates only to the case when the Governor wishes to return a bill with his objections; it has no application to the case in which he chooses .to take no action for lack of time or otherwise. The Organic Act clearly provides that if after the expiration of thirty days he should not approve, the bill does not become a law, thus -showing that Congress was persistent in saying that a bill should fail if the Governor did not approve it. Section 39, moreover, was adopted before the passage of the Organic Act. The prior Organic Act contained no provision with respect to this privilege of thirty days. It is evident, too, from a reading of section 39 that it relates to an adjournment of the house for the day and not to an adjournment of the Legislature for a long period.
As, after presentation to the Governor, a bill should be returned to an open session of the particular house and as there was no such house in session at the end of the ten days *183(Sundays excepted), nor -within the period of an ordinary recess, I maintain that the return of the hill in question was prevented and that the mandamus ought to have been denied.